The Supreme Court affirmed the decree of the court below, on the 5th May, 1884, in the following opinion:
Per Curiam.
Notwithstanding the numerous specifications of error and the earnest argument of the counsel for the appellants, we cannot discover that the facts of the case differ sustantially, from those we passed upon in Griffin vs. Fellows, 32 P. F. S. 117. We do notffeem it necessary to review the case in detail. The facts as well as the law arising thereon are so fully and ably presented by the master and the learned Judge, that we are content to adopt the opinion of the latter in disposing of exceptions to the report. On the opinion the
Decree is affirmed and appeal dismissed at the costs of the appellants.
On the application of the appellant, a reargument was ordered. The Supreme Court affirmed the decree of the court below on 27th of April, 1885, in the following opinion :
Per Curiam.
This being a reargument, we have again given the case a careful consideration. Many of the questions involved were decided in Griffin vs. Fellows, 32 Smith 114. We there adopted the opinion of Judge Elwell, that the leases made by Providence township, had been confirmed, and declared valid, and without the confirming act, the great lapse of time, created a presumption of confirmation by the lessor; and that the terms of this lease, granted an absolute right to take minerals from the land demised. The report of the Master in this case, and the able opinion of the *64learned judge, overruling the exceptions thereto, contain a clear and correct statement of the law applicable to the facts of the case, and fully vindicate the conclusion at which they arrived. We deem further discussion of the questions unnecessary.
Decree affirmed and appeal dismissed at the costs of the appellants.